COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00308-CR


PAMELA SUE WOLFE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

             FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                        TRIAL COURT NO. CR17723

                                      ----------

                           MEMORANDUM OPINION1

      Appellant Pamela Sue Wolfe pled guilty to one count of possessing with

intent to deliver more than four but less than 200 grams of a controlled substance

(methamphetamine), a first-degree felony, see Tex. Health & Safety Code Ann.

§ 481.102(6) (West Supp. 2017), § 481.112(a), (d) (West 2017), in exchange for

the State’s recommendation that she be placed on deferred adjudication

community supervision for four years and pay a $1,000 fine and restitution of

      1
          See Tex. R. App. P. 47.4.
$180. The trial court followed the bargain. Appellant preserved her right to

challenge on appeal the trial court’s denial of her pretrial motion to suppress, and

she does so in three issues. We affirm.

            I.     FACTUAL AND PROCEDURAL BACKGROUND

A.    Wise County Sheriff’s Office Sergeants Stopped Appellant After
Receiving a Tip, Corroborating It, and Seeing Her Commit a Traffic
Violation.

      A confidential informant (CI) with whom Sergeant Chad Lanier of the Wise

County Sheriff’s Office had worked in the past and found reliable told the

sergeant that Appellant had been getting methamphetamine in Dallas,

transporting it back to Wise County, and selling it in smaller, repackaged

quantities out of her Wise County home. About a month after he received the tip,

Sergeant Lanier followed Appellant from Wise County to Dallas, where she

          parked;

          entered a building;

          stayed about forty-five minutes;

          returned to her car;

          moved to another parking lot behind the building; and

          stayed about fifteen minutes before driving back toward Wise
           County.

Still following Appellant as she returned to Wise County from Dallas, Sergeant

Lanier saw her commit two minor traffic violations after she crossed the Wise

County line. Sergeant Calvin Riggs of the Wise County Sheriff’s Office stopped




                                          2
Appellant after Sergeant Lanier notified dispatch to have a nearby marked unit

initiate a traffic stop.

       After requesting a K-9 unit, Sergeant Lanier joined Sergeant Riggs and

Appellant at the location of the stop. Appellant hurriedly exited her vehicle and

locked its doors, leaving her keys in the ignition and the engine and air

conditioner running. She denied Sergeant Lanier permission to enter her vehicle,

and he told her that a K-9 unit was already on the way to the scene. Appellant

then became very nervous. When the K-9 unit arrived about twenty minutes

later, the dog alerted on the rear door of the driver’s side of Appellant’s vehicle.

The sergeants searched the vehicle without first getting a warrant and found a

container holding two bags of methamphetamine weighing twenty-two grams,

large plastic bags containing dozens of smaller plastic bags, and notebooks

detailing drug transactions. The sergeants then arrested Appellant.

B.     The Trial Court Denied Appellant’s Motion to Suppress.

       Appellant filed a motion to suppress all evidence seized on the grounds

that the detention, arrest, search, and seizure violated the Fourth and Fourteenth

Amendments to the United States Constitution, article 1, section 9 of the Texas

Constitution, and article 18.01 of the code of criminal procedure. She asserted in

her motion that:

            No reasonable suspicion justified the stop;

            No probable cause or other law justified prolonging the stop;




                                         3
           Her warrantless arrest was not based on probable cause and an
            exception to the warrant requirement; and

           Any evidence was seized illegally because its seizure was “incident
            to an illegal detention, search, and arrest.”

At the trial court’s request, the State filed a response to Appellant’s motion to

suppress. The State contended that:

           A reliable CI provided reasonable suspicion for the stop;

           The pretextual        stop   based    on    traffic   violations   was      not
            unconstitutional;

           The detention was not unreasonably or illegally prolonged;

           The K-9 search did not violate the Fourth Amendment; and

           The dog’s alert on the car gave the officer probable cause to search
            the car without first obtaining a warrant.

      The trial court did not conduct a hearing and instead based its order

denying Appellant’s motion to suppress on the motion and response.2 See Tex.

Code Crim. Proc. Ann. art. 28.01, § 1(6) (West 2006) (allowing the trial court to

base its ruling on the motion itself); Ford v. State, 305 S.W.3d 530, 539 (Tex.

Crim. App. 2009) (“The legislature suggested, but did not require, several

different methods to determine the merits of a motion to suppress, including

information and facts set out in the motion itself, affidavits, or oral testimony.”).




      2
        Appellant filed an amended motion to suppress several months after the
trial court’s denial of her original motion but did not obtain a ruling.



                                           4
C.   The Trial Court Issued Findings of Fact and Conclusions of Law
During the Pendency of This Appeal.

      Several months after the denial of her motion to suppress, Appellant filed a

request for findings of fact and conclusions of law to support the trial court’s

ruling. As Appellant points out in her brief, the trial court did not issue findings of

fact and conclusions of law before briefing in this case. We therefore abated the

appeal to allow the trial court to prepare and file findings of fact and conclusions

of law, and those findings of fact and conclusions of law were filed in this court on

April 24, 2017, before the case was submitted on June 13, 2017. Neither party

requested to file a supplemental or amended brief.

      The trial court issued the following findings of fact:

      1.     On April 25, 2013, Sergeant Chad Lanier of the Wise County
             Sheriff’s Office was contacted by a [CI].
      2.     Said CI worked with Sergeant Lanier in the past.
      3.     Said CI’s previous tips had resulted in the arrest of wanted
             suspects, recovery of stolen property, and the filing of six
             felony cases.
      4.     Sergeant Lanier considered this CI a reliable source of
             information.
      5.     CI advised Sergeant Lanier that [Appellant] was planning to
             transport drugs from Dallas to Wise County.
      6.     CI provided [Appellant’s] name and address.
      7.     CI provided the year, make, model, and license plate number
             of [Appellant’s] vehicle.
      8.     CI told Lanier that [Appellant] would be using said vehicle to
             transport   between     one-half    and    one    ounce     of
             methamphetamine from Dallas to Wise County.



                                          5
9.    CI told Lanier that [Appellant] was known to obtain
      methamphetamine        in     Dallas,   repackage         the
      methamphetamine in smaller quantities, and then sell it from
      her residence in Wise County.
10.   Based upon the CI’s information, Sergeant Lanier began
      surveilling [Appellant].
11.   On May 22, 2013, Lanier saw [Appellant] driving the same
      vehicle the CI had previously identified. Defendant was
      driving toward Dallas.
12.   Lanier followed [Appellant] to Dallas. [Appellant] parked in a
      parking lot at a building.
13.   [Appellant] went into the building and remained there for
      approximately forty-five minutes.
14.   [Appellant] exited the building, pulled into the back parking lot
      of the building, and stayed for fifteen more minutes.
15.   [Appellant] drove her vehicle back to Wise County.
16.   After [Appellant] crossed the Wise County Line, Lanier
      observed [her] driving four miles per hour over the posted
      speed limit.
17.   Lanier also observed [Appellant] fail to signal a lane change.
18.   Lanier contacted dispatch and requested that a nearby
      marked unit initiate a traffic stop of [Appellant’s] vehicle.
19.   Lanier also requested a K-9 unit.
20.   Sergeant Riggs of the Wise County Sheriff’s Office responded
      to the dispatch.
21.   Riggs stopped [Appellant’s] vehicle. Lanier joined Riggs and
      [Appellant] at the roadside.
22.   As Lanier approached the driver’s side of [Appellant’s] vehicle,
      [Appellant] exited quickly. [She] locked the doors, leaving her
      keys in the ignition and the engine and air conditioning
      running.
23.   Lanier asked for permission to search the vehicle.
24.   [Appellant] denied consent to search.


                                  6
25.   Lanier told [Appellant] that a K-9 unit was en route to the
      scene to conduct an open-air sniff of the vehicle.
26.   [Appellant] became very nervous upon hearing that . . . Lanier
      called a K-9 unit.
27.   The K-9 unit arrived approximately 20 minutes later.
28.   During the K-9 open-air sniff, the dog alerted on the driver’s
      side rear door.
29.   The officers on scene entered the vehicle.
30.   During a search of the vehicle, officers found a glass pipe
      used for smoking methamphetamine in [Appellant’s] purse.
      Officers also found large plastic bags containing dozens of
      smaller plastic bags, a container with two bags of
      methamphetamine weighing twenty-two grams, and
      notebooks detailing drug sale transactions.
31.   Officers arrested Defendant.
The trial court issued the following conclusions of law:
1.    It was reasonable for Sergeant Lanier to rely on the
      information provided by the CI.
2.    Sergeant Lanier independently corroborated information
      provided by the Cl.
3.    Lanier had reasonable suspicion to stop [Appellant] for
      possession of methamphetamine based on the information
      provided by the CI and Lanier’s corroboration of the
      information.
4.    Officers had reasonable suspicion to stop [Appellant’s] vehicle
      for speeding.
5.    Officers had reasonable suspicion to stop [Appellant’s] vehicle
      for failure to signal a lane change.
6.    Lanier had reasonable suspicion to prolong [Appellant’s]
      detention so that a K-9 could conduct a sniff on [her] car.
7.    The length of the detention was reasonable.




                                   7
      8.    Once the K-9 alerted on [Appellant’s] vehicle, officers had
            probable cause to search [her] vehicle and its contents for
            evidence of drugs.
      9.    Officers had probable cause to arrest [Appellant].
                          II.    APPELLANT’S ISSUES
      In three issues, Appellant contends that the trial court erred by denying her

motion to suppress because the CI’s information was not reliable, no traffic

violation provided reasonable suspicion for the stop, and the investigative

detention and eventual search exceeded the scope of the initial stop.

                                III.   DISCUSSION

A.    We Review Rulings on Motions to Suppress in a Bifurcated Manner.

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). We must uphold the trial

court’s ruling if it is supported by the record and correct under any theory of law

applicable to the case even if the trial court gave the wrong reason for its ruling.

State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007); Armendariz v.



                                         8
State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003), cert. denied, 541 U.S.

974 (2004).

B.    The State Must Establish That a Warrantless Search or Seizure of
      Property or a Person Was Reasonable.

      The Fourth Amendment protects against unreasonable searches and

seizures by government officials.    U.S. Const. amend. IV; Wiede v. State,

214 S.W.3d 17, 24 (Tex. Crim. App. 2007). To suppress evidence because of an

alleged Fourth Amendment violation, the defendant bears the initial burden of

producing evidence that rebuts the presumption of proper police conduct.

Amador, 221 S.W.3d at 672; see Young v. State, 283 S.W.3d 854, 872 (Tex.

Crim. App.), cert. denied, 558 U.S. 1093 (2009).      A defendant satisfies this

burden by establishing that a search or seizure occurred without a warrant.

Amador, 221 S.W.3d at 672. Once the defendant has made this showing, the

burden of proof shifts to the State, which is then required to establish that the

search or seizure was conducted pursuant to a warrant or was reasonable. Id. at

672–73; Torres v. State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005); Ford v.

State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).




                                       9
C.    The Initial Detention of Appellant Based on a Traffic Violation Was
      Lawful.3

      Appellant argues in her second issue that “no visible traffic violation”

generated reasonable suspicion or probable cause for the stop and that it was

therefore unlawful.

      1.     Reasonable Suspicion That a Person Is Violating the Law
             Justifies a Detention.

      A detention, as opposed to an arrest, may be justified on less than

probable cause if a person is reasonably suspected of criminal activity based on

specific, articulable facts.   Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868,

1880 (1968); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000).

An officer conducts a lawful temporary detention when he or she has reasonable

suspicion to believe that an individual is violating the law.   Crain v. State,

315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford, 158 S.W.3d at 492.

Reasonable suspicion exists when, based on the totality of the circumstances,

the officer has specific, articulable facts that when combined with rational

inferences from those facts, would lead him to reasonably conclude that a person

is, has been, or soon will be engaged in criminal activity. Ford, 158 S.W.3d at

492. This is an objective standard that disregards any subjective intent of the


      3
      We recognize that only one valid basis of reasonable suspicion is
necessary to the resolution of the appeal, and thus we are not required to
address both of Appellant’s first two issues. See Tex. R. App. 47.1. However,
we choose to do so to facilitate our resolution of her third issue.



                                       10
officer making the stop and looks solely to whether an objective basis for the stop

exists. Id.

      2.      Speeding Is a Traffic Violation.

      It is a traffic offense for someone to “drive at a speed greater than is

reasonable and prudent under the circumstances.”        Tex. Transp. Code Ann.

§ 545.351(a) (West 2011). A person’s driving faster than the prescribed speed

limit is prima facie evidence that she is speeding, a traffic violation.        Id.

§ 545.352 (West Supp. 2017); Infante v. State, 397 S.W.3d 731, 735 (Tex.

App.—San Antonio 2013, no pet.).

      3.      Seeing a Person Commit a Traffic Violation Gives Law
              Enforcement Probable Cause to Detain.

      Law enforcement personnel have probable cause to stop a person when

they see that person commit a traffic violation. State v. Gray, 158 S.W.3d 465,

469–70 (Tex. Crim. App. 2005); see Dillard v. State, 550 S.W.2d 45, 53 (Tex.

Crim. App. 1977) (holding that seeing Dillard speeding gave police probable

cause to stop).     Because reasonable suspicion is a lesser standard than

probable cause, an officer who has probable cause to detain a suspect

necessarily has reasonable suspicion to do so. Rubeck v. State, 61 S.W.3d 741,

745 (Tex. App.—Fort Worth 2001, no pet.).

      4.      Seeing Appellant Speed Gave Sergeant Lanier Probable Cause
              to Detain Her.

      Based on the State’s response to Appellant’s motion to suppress, the trial

court found that Sergeant Lanier saw Appellant drive four miles per hour over the


                                        11
posted speed limit. That the police also stopped Appellant for the larger purpose

of investigating her for possessing and transporting drugs does not invalidate the

detention based on her speeding violation. See Gray, 158 S.W.3d at 469–70.

We consequently hold that probable cause (and therefore reasonable suspicion)

supported the initial stop of Appellant, and we do not address whether the police

had reasonable suspicion to stop her for the other traffic violation. See Tex. R.

App. P. 47.1. We overrule Appellant’s second issue.

D.    The Initial Detention of Appellant Based on Sergeant Lanier’s Belief
      That She Possessed Drugs Was Also Lawful.

      Appellant was stopped after Sergeant Lanier observed her commit traffic

violations, but she was also stopped because he suspected she was transporting

methamphetamine from Dallas to Wise County and would therefore have it in her

vehicle. In her first issue, Appellant contends that the CI’s tip was unreliable and

therefore that reasonable suspicion did not support the stop.

      1.     A CI’s Tip Can Provide Reasonable Suspicion.

      A CI’s tip can provide reasonable suspicion if it is sufficiently reliable. See

Adams v. Williams, 407 U.S. 143, 147, 92 S. Ct. 1921, 1924 (1972); United

States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013), cert. denied, 134 S. Ct.

1326 (2014); Ibarra v. State, 479 S.W.3d 481, 490 (Tex. App.—Eastland 2015,

pet. ref’d). In deciding whether a tip provides reasonable suspicion, we look at

factors including:

      the credibility and reliability of the informant, the specificity of the
      information contained in the tip or report, the extent to which the


                                        12
      information in the tip or report can be verified by officers in the field,
      and whether the tip or report concerns active or recent activity, or
      has instead gone stale.
United States v. Martinez, 486 F.3d 855, 861 (5th Cir. 2007) (citations and

internal quotation marks omitted); see also Ibarra, 479 S.W.3d at 491.

      2.       The CI’s Tip Coupled with Sergeant Lanier’s Observations
               Provided Reasonable Suspicion for the Stop.

      Based on the State’s response to Appellant’s motion to suppress, the trial

court found:

            The CI had contacted Sergeant Lanier on April 25, 2013;

            Sergeant Lanier had relied on the CI in the past in making arrests,
             recovering stolen property, and filing six felony cases;

            Sergeant Lanier considered the CI reliable;

            The CI told Sergeant Lanier that Appellant was planning to transport
             drugs from Dallas to Wise County;

            The CI told Sergeant Lanier Appellant’s name and address and the
             year, make, model, and license plate number of her vehicle;

            The CI told Sergeant Lanier that Appellant would be using her car to
             move up to an ounce of methamphetamine from Dallas to Wise
             County;

            The CI told Sergeant Lanier that Appellant was known to get
             methamphetamine in Dallas, break it up into smaller amounts, and
             then sell it from her Wise County home;

            Based on the tip, Sergeant Lanier began surveilling Appellant;

            Almost a month after he received the tip, Sergeant Lanier saw
             Appellant driving the described vehicle toward Dallas;
            He followed her to Dallas;
            She parked in a parking lot at a building and went inside;



                                          13
          About forty-five minutes later, she came out of the building;
          She got back in the car and moved to the building’s back
           parking lot, where she stayed for fifteen minutes; and
          She drove back to Wise County.
      Appellant argues that the tip was stale, but the tip described continuing

behavior, not a one-time occurrence. See United States v. Craig, 861 F.2d 818,

822 (5th Cir. 1988) (“[I]f ‘the information of the affidavit clearly shows a long-

standing, ongoing pattern of criminal activity, even if fairly long periods of time

have lapsed between the information and the issuance of the warrant, the

information need not be regarded as stale.’” (quoting United States v. Webster,

734 F.2d 1048, 1056 (5th Cir.), cert. denied, Hoskins v. United States, 469 U.S.

1073 (1984))). In furthering her argument that the tip was unreliable, Appellant

also aligns her case with United States v. Jackson, a case in which the United

States Court of Appeals for the Fifth Circuit held there was no reasonable

suspicion for the stop of Jackson in part because the officers’ surveillance in that

case “undermined the informants’ information” and “nullified the tips’ reliability.”

328 F. App’x. 933, 936–37 (5th Cir. 2009).        In the case before us, though,

Sergeant Lanier’s surveillance of Appellant on the day of her arrest only

corroborated the tip; it did nothing to weaken the tip. See Draper v. United

States, 358 U.S. 307, 312–13, 79 S. Ct. 329, 333 (1959); Dixon v. State,

206 S.W.3d 613, 616–17 (Tex. Crim. App. 2006). Based on the totality of the

circumstances—the CI’s information and history of reliability plus Sergeant

Lanier’s own observations of Appellant—we hold that reasonable suspicion that

                                        14
Appellant possessed methamphetamine supported the stop. We overrule her

first issue.

E.     Appellant’s Continued Detention Through the Dog Alert Was Lawful.

       In her third issue, Appellant complains that the length of her detention and

the search of her vehicle exceeded the scope of the initial stop.4

       1.      An Investigatory Detention Must Last Only As Long As
               Necessary.

       An investigatory detention cannot last longer than the police need to

complete the purpose of the stop unless further reasonable suspicion comes to

light during the stop. Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015);

United States v. Brigham, 382 F.3d 500, 507 (5th Cir. 2004) (op. on reh’g en

banc). Whether the detention is reasonable depends on “whether the police

diligently pursued a means of investigation that was likely to confirm or dispel

their suspicions quickly.”   Brigham, 382 F.3d at 511 (citations and internal

quotation marks omitted).

       2.      A Dog Sniff Can Substantiate or Allay Reasonable Suspicion
               That a Vehicle Contains Drugs.

       As the Texas Court of Criminal Appeals explained in Matthews v. State,

       One reasonable method of confirming or dispelling the reasonable
       suspicion that a vehicle contains drugs is to have a trained drug dog
       perform an “open air” search by walking around the car. If the dog

       4
       To the extent that Appellant repeats her contention in this issue that no
reasonable suspicion justified the stop, we summarily overrule it for the reasons
explained in our resolution of her first two issues.



                                        15
      alerts, the presence of drugs is confirmed, and police may make a
      warrantless search. If the drug dog does not alert, the officer’s
      suspicions will normally be dispelled, and the citizen may go on his
      way.

431 S.W.3d 596, 603–04 (Tex. Crim. App. 2014) (citations omitted).                In

Matthews, the police had received a detailed anonymous tip that Matthews was

selling crack out of a white van outside a food store. One officer corroborated

the tip. The other officer directed Matthews to exit the van. The police did not

request a K-9 unit until after a pat-down search of Mathews revealed no

contraband or weapons. The evidence showed that the wait for a K-9 unit was

estimated at fifteen to twenty-five minutes. The Matthews court held that the

detention to wait for the K-9 unit after the pat-down was neither unreasonable nor

unnecessarily prolonged because the officers’ failure to find any contraband or

weapons on Matthews did not resolve their suspicion that he was selling drugs

from the van or that the van still contained drugs. Id. at 605–06.

      3.      The Detention of Appellant to Allow the K-9 Unit to Arrive Was
              Neither Unreasonable nor Unnecessarily Prolonged.

      The trial court’s findings indicate that:

            Sergeant Lanier requested a K-9 unit before Sergeant Riggs
             stopped Appellant;
            Appellant got out of her vehicle when Sergeant Lanier approached
             the driver’s side, locking the running vehicle with her keys inside it;
            Appellant withheld her consent to search the vehicle;
            Sergeant Lanier told her that a K-9 unit was already en route;
            Appellant then exhibited heightened nervousness; and
            The K-9 unit arrived about 20 minutes later.

                                          16
The trial court concluded that Officer Lanier had reasonable suspicion to extend

Appellant’s detention so that the K-9 unit could perform a sniff of her car and that

the detention’s length was reasonable.

      Appellant argues that even if the sergeants had reasonable suspicion to

make a traffic stop, her detention was unreasonably delayed long beyond the

time necessary to complete the purpose of the stop.         She also argues that

Sergeant Lanier was engaged in an impermissible fishing expedition. If Sergeant

Lanier had reasonable suspicion based only on Appellant’s traffic violations, she

would be correct. See, e.g., Davis v. State, 947 S.W.2d 240, 245–46 (Tex. Crim.

App. 1997). However, as we held above, he also had reasonable suspicion to

stop Appellant to investigate her for possession of methamphetamine.            Her

actions after the stop did nothing to dispel Sergeant Lanier’s reasonable

suspicion. We hold that the approximate twenty-minute delay to wait for the K-9

unit after Appellant denied Sergeant Lanier permission to search her vehicle was

neither unreasonable nor unnecessarily prolonged because his reasonable

suspicion that she was carrying methamphetamine in her vehicle to sell out of

her Wise County home had not been allayed before the wait for the K-9 unit

began. See Matthews, 431 S.W.3d at 605–06.

F.    The Search of Appellant’s Vehicle and the Seizure of Evidence from
      the Vehicle Were Lawful.

      Appellant further argues in her third issue that the search of her car was

not lawful. An open-air sniff of the exterior of an automobile stopped on the side



                                         17
of the highway is not a search and does not implicate the Fourth Amendment.

Ilinois v. Caballes, 543 U.S. 405, 409, 125 S. Ct. 834, 838 (2005).5

      Under the automobile exception to the warrant requirement, police may

search a vehicle without a warrant if they have probable cause to believe the

vehicle contains contraband. Maryland v. Dyson, 527 U.S. 465, 467, 119 S. Ct.

2013, 2014 (1999); United States v. Ross, 456 U.S. 798, 809, 102 S. Ct. 2157,

2164–65 (1982); Wiede, 214 S.W.3d at 24. Probable cause to search a vehicle

exists when, under the totality of the circumstances, there is a fair probability that

evidence of a crime will be found in the place to be searched. Dixon, 206 S.W.3d

at 616. A dog alerting to the presence of drugs in a vehicle establishes probable

cause to search the vehicle. United States v. Sanchez-Pena, 336 F.3d 431,

444 (5th Cir. 2003); Branch v. State, 335 S.W.3d 893, 901 (Tex. App.—Austin

2011, pet. ref’d), cert. denied, 565 U.S. 1206 (2012); see Parker v. State,

182 S.W.3d 923, 924 (Tex. Crim. App. 2006) (stating in its discussion of facts

that “[t]he dog alerted to the trunk of the vehicle, which gave the officers probable

cause to search the trunk”).

      The trial court here found that the K-9 dog performed an open-air sniff of

Appellant’s vehicle and alerted on the rear door of the driver’s side. That alert


      5
       We decline to address Appellant’s arguments challenging the sniff
because she did not raise them in the trial court. See Tex. R. App. P. 33.1(a)(1);
Douds v. State, 472 S.W.3d 670, 674 (Tex. Crim. App. 2015), cert. denied,
136 S. Ct. 1461 (2016).



                                         18
gave the Wise County sergeants probable cause to search Appellant’s vehicle,

which they could do without a warrant under the automobile exception. See

Matthews, 431 S.W.3d at 603–04; Wiede, 214 S.W.3d at 24. We therefore hold

that the sergeants’ search of Appellant’s vehicle was lawful. We consequently

further hold that the seizure of the items found in the search was lawful. See

United States v. Cooper, 949 F.2d 737, 747–48 (5th Cir. 1991); Best v. State,

118 S.W.3d 857, 862 (Tex. App.—Fort Worth 2003, no pet.) (“A warrantless

search and seizure can be justified under . . . the automobile exception.”).

G.    Appellant’s Arrest Was Lawful.

      Finally, Appellant also contends in her third issue that her arrest was

unlawful. A police officer may arrest a person without a warrant if the police have

probable cause to arrest the person and the arrest falls within one of the

exceptions set out in the code of criminal procedure. Tex. Code Crim. Proc. Ann.

arts. 14.01–.04 (West 2015 & Supp. 2017); Torres, 182 S.W.3d at 901. Probable

cause for a warrantless arrest requires that the officer have a reasonable belief

that, based on facts and circumstances within the officer’s personal knowledge,

or of which the officer has reasonably trustworthy information, an offense has

been committed. Torres, 182 S.W.3d at 901–02. Probable cause must be based

on specific, articulable facts rather than the officer’s mere opinion. Id. at 902.

We use the “totality of the circumstances” test to determine whether probable

cause existed for a warrantless arrest. Id.




                                        19
      Here, the totality of the circumstances demonstrates that Sergeant Lanier

had a reasonable belief based on a reliable tip that Appellant was transporting

methamphetamine.      After he and Sergeant Riggs found the drugs and other

evidence of dealing in Appellant’s vehicle, they had probable cause to arrest her

without a warrant because she possessed the contraband in their presence. See

Tex. Code Crim. Proc. Ann. art. 14.01; Smith v. State, 491 S.W.3d 864, 870–71

(Tex. App.—Houston [14th Dist.] 2016, pet. ref’d); Taylor v. State, 410 S.W.3d

520, 529 (Tex. App.—Amarillo 2013, no pet.). We therefore hold that Appellant’s

arrest was lawful, and we overrule her third issue.

                              IV.    CONCLUSION

      Having overruled Appellant’s three issues, we affirm the trial court’s

judgment.




                                                      /s/ Mark T. Pittman
                                                      MARK T. PITTMAN
                                                      JUSTICE

PANEL: WALKER, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018




                                        20